Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals denied. The alleged waiver of defenses in the conditional sale contract must be read in connection with the other provisions of the contract and in the light of the knowledge plaintiff possessed concerning defects in the note at the time of transfer. We cannot say on this motion for summary judgment that the defendant was precluded as a matter of law from raising any defenses existing at the time the note was transferred. The plaintiff is scarcely in the position of the ordinary holder in due course. Present — Young, Carswell, Davis, Adel and Taylor, JJ.